Case: 16-20631     Document: 00516380878          Page: 1    Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 5, 2022
                                   No. 16-20631
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rolando Daniel Garcia-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:16-CR-197-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before King, Dennis, and Costa, Circuit Judges.
   Per Curiam:*
          Rolando Daniel Garcia-Hernandez was convicted of illegal reentry
   after deportation and sentenced to thirty months of imprisonment and three
   years of supervised release. On appeal, he argued that his prior Texas felony


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 16-20631        Document: 00516380878        Page: 2   Date Filed: 07/05/2022

                                    No. 16-20631


   conviction for family violence assault did not constitute an aggravated felony
   under 8 U.S.C. § 1326(b)(2).       See TEX. PENAL CODE §§ 22.01(a)(1),
   22.01(b)(2). We affirmed, concluding that his argument was foreclosed by
   circuit precedent. United States v. Garcia-Hernandez, 774 F. App’x 902 (5th
   Cir. 2019) (citing United States v. Burris, 920 F.3d 942, 948 (5th Cir. 2019),
   cert. granted, judgment vacated sub nom. Burris v. United States, ––– U.S. ––––
   , 141 S. Ct. 2781, 2781–82, 210 L.Ed.2d 919 (2021)). Garcia-Hernandez
   petitioned the United States Supreme Court for a writ of certiorari.
          While his petition was pending, the Supreme Court decided in Borden
   v. United States that a crime capable of commission with “a less culpable
   mental state than purpose or knowledge,” such as “recklessness,” cannot
   qualify as a “violent felony” under 18 U.S.C. § 924(e)(2)(B)(i) of the Armed
   Career Criminal Act (ACCA). ––– U.S. ––––, 141 S. Ct. 1817, 1821–22, 210
   L.Ed.2d 63 (2021) (plurality opinion). Subsequently, the Court granted
   Garcia-Hernandez’s petition, vacated our judgment, and remanded for
   “further consideration in light of Borden.” Segovia-Lopez v. United States, –
   –– U.S. ––––, 141 S. Ct. 2781, 2781, ––– L.Ed.2d –––– (2021).
          As in United States v. Fuentes-Rodriguez, Garcia-Hernandez’s
   “underlying Texas conviction qualifies as an aggravated felony only through
   18 U.S.C. § 16(a), which defines a ‘crime of violence’ almost identically to
   the ACCA’s ‘violent felony’ provision at issue in Borden.” 22 F.4th 504, 505
   (5th Cir. 2022).
          We therefore REMAND to the district court for consideration
   consistent with Borden v. United States.




                                         2